Citation Nr: 0306434	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  99-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of a fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1987 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
VARO in Lincoln, Nebraska, which confirmed and continued a 
10 percent disability rating for the veteran's residuals of a 
fracture of the left clavicle, and denied service connection 
for chronic headaches.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims.  All relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible. 

2.  The veteran does not have chronic headaches which are 
attributable to his several years of active service.  

3.  The veteran has failed without explanation to report for 
examinations scheduled for him by VA in 1998, 1999, 2000, and 
2002.  

4.  Testing by VA in November 1999 revealed some clicking in 
the left shoulder with active range of motion.  Forward 
flexion and abduction were to 180 degrees each.  Good muscle 
mass and strength of the left upper extremity was 
demonstrated.  

5.  The evidence of record does not show ankylosis involving 
the left upper extremity, limitation of motion of the arm to 
25 degrees from the side, impairment of the left humerus with 
fibrous union, nonunion, or loss of head (flail shoulder), or 
nonunion of the clavicle with loose movement, or dislocation 
of the clavicle. 



CONCLUSIONS OF LAW

1.  The veteran does not have chronic headaches which were 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1113, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

2.  The criteria for a disability rating in excess of 
10 percent for residuals of left clavicle fracture are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200-5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  This 
liberalizing law is applicable to the instant appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.  

Through the January 1999 rating decision, the April 1999 
statement of the case, the supplemental statements of the 
case, and an April 2001 letter from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefits sought, the 
evidence which would substantiate the claims, and the 
evidence that has been considered in connection with the 
appeal.  

The record shows that the RO has notified the veteran of 
scheduled examinations in 1998, 1999, 2000, and 2002.  These 
notices were sent to the veteran's known address and there is 
no indication that any of the notices were returned as 
undeliverable.  The adjudication officials at the Lincoln RO 
were therefore entitled to assume that the veteran received 
notice of the examinations.  The undersigned notes that the 
law presumes that the notice letters were properly mailed and 
forwarded in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F. 3d 347 (Fed. Cir. 1995) (the law presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary"); Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  Based on the veteran's failure 
to report without explanation for scheduled examinations on 
four separate occasions in the recent past, the Board finds 
no reason to believe that the veteran would report for any 
scheduled examinations in the future.  Thus, the Board finds 
that the RO has made every attempt to assist the veteran in 
the development of his claims.  The statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him, and what evidence, if any, will be 
obtained by the VA, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Service Connection for Chronic Headaches

Service connection involves many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during 
service, or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The applicable VA regulation provides that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (b). 

A review of the evidence reveals that the veteran failed to 
report for VA medical examinations in 1998, 1999, 2000 and 
2002.  He has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claims.  The 
duty to assist is not always a one-way street, nor is it a 
blind alley.  Olson v. Prinicipi, 3 Vet. App. 480, 483 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's 
efforts to obtain examinations of the veteran in order to 
fully and fairly evaluate his claim have been unsuccessful.  
The evidence of record does not reflect any good cause or 
justification for the veteran's failure to report for VA 
medical examinations.  Accordingly, his claims must be 
decided based on the evidence of record.  38 C.F.R. § 3.655 
(b).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in the record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material and evidence 
submitted by and on behalf of the claimant, and provide the 
reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

A longitudinal review of the evidence of record discloses 
that headaches were not present in service.  The initial 
reference to headaches came when the veteran was seen in the 
emergency room of a private medical center in May 1998.  His 
chief complaint was sinus pressure.  Notation was made that 
"he even has a headache with this."  Past medical history was 
described as insignificant.  Examination findings included 
palpable pain over the maxillary sinuses and pressure.  The 
diagnosis was sinusitis.  

Also of record is a report of a private outpatient visit 
several days later in May 1998 when the veteran was seen with 
complaints of sinus pain and pressure.  It was noted that for 
the past two weeks he had been to VA a couple of times and 
had been given medications without relief.  He described 
severe pain in the head, and stated he had been tested 
previously for allergies.  Notation was made that he was 
currently a student who was getting ready for final exams.  
The physician noted that it was interesting that the veteran 
kept emphasizing the degree of pain he was having, the 
difficulty he was having sleeping, his inability to study, 
and his having to postpone his finals.  The diagnosis was 
allergic rhinitis, although the examiner indicated that he 
had "an underlying feeling that this may be a stress-related 
phenomenon."  

In order for a claim to be awarded service connection there 
must be evidence of a present disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection is limited to 
cases where an inservice incident resulted in a disability, 
and "in the absence of proof of a present disability there 
can be no valid claim"); Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992) ("it is incumbent upon the veteran to submit to VA 
examinations if he is applying for, or in receipt of, 
compensation"); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability).   Here, the veteran's service 
medical records and the post service medical evidence on file 
do not establish that the veteran currently has chronic 
headaches.  Accordingly, service connection for claimed 
chronic headaches is denied.



Entitlement to a Disability Rating in excess of 10 Percent
for Residuals of a Left Clavicle Fracture

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in VA's Schedule for Rating Disabilities codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for any loss 
of working time proportionate to the severity of the 
disability.  Id.  If an unlisted condition is encountered, it 
is rated under a closely related disease or injury in which 
the function affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equipoise, the claim is 
allowed.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of the 
higher rating based on functional loss due to pain on use due 
to flareups under 38 C.F.R. §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
See also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that Section 4.40 did not require a separate 
rating for pain, but provided guidance in determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disabilities of the shoulder are rated under Diagnostic 
Codes 5200-5203.  See 38 C.F.R. § 4.71a.  The veteran would 
be entitled to the highest rating for his left shoulder 
disability available under any one of these provisions where 
the facts of the case warrant such an evaluation.  38 C.F.R. 
§§ 4.7, 4.14.  Currently, the shoulder disability is rated at 
10 percent disabling under Code 5203, which pertains to 
impairment of the clavicle or scapula.

Under VA rating standards, a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  The evidence shows that the veteran is right-
handed.  Therefore, his left shoulder disability has been 
appropriately treated by the RO as the nondominant, or minor, 
upper extremity.

Of the other rating provisions pertaining to the shoulder, 
Diagnostic Code 5200 is not applicable.  This provision 
pertains to ankylosis of the shoulder joint.  There is no 
evidence in the record that the veteran's left shoulder was 
or is ankylosed.

As to Diagnostic Code 5201, when the minor extremity is 
involved, a 20 percent evaluation is for assignment when 
there is limitation of motion of the arm either midway 
between the side and shoulder level or at shoulder level.  
The maximum rating of 30 percent is for assignment when there 
is limitation of motion of the arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  With this in 
mind, the record shows that at the time of the last rating 
examination for which the veteran appeared, that being in 
April 1996, he was described as having good range of motion 
of the left arm and shoulder.  This was accomplished despite 
generalized shoulder muscle weakness.  Additional medical 
evidence includes a report of an outpatient visit in November 
1999 at which time reference was made to deformity of the 
left clavicle, with some clicking of the left shoulder with 
active range of motion.  However, forward flexion and 
abduction were to 180 degrees each.  Good muscle mass and 
strength of the upper extremity was noted.  The undersigned 
notes that full range of motion of the shoulder is measured 
from 0 degrees to 180 degrees in forward elevation 
(function), 0 to 180 degrees in abduction, and 0 degrees to 
90 degrees in both external and internal rotation.  38 C.F.R. 
§ 4.71, Plate I (2002).

As shown at the time of the November 1999 examination the 
veteran had forward flexion and abduction to 180 degrees.  
Further, he displayed muscle mass and strength of the left 
upper extremity.  This means that he can clearly raise his 
arm higher than shoulder level.  See 38 C.F.R. § 4.71, 
Plate I (showing that shoulder level is reached at 90 degrees 
of flexion or abduction).  As a result, a higher disability 
rating under the provisions of Code 5201 is not in order.

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  When 
the minor extremity is involved, a maximum evaluation of 
20 percent is afforded under the provision for recurrent 
dislocation.  A 40 percent evaluation is assigned for fibrous 
union of the humerus, a 50 percent evaluation for nonunion of 
the humerus (false flail joint) and a 70 percent evaluation 
is authorized for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Code 5202.

The Board observes that the veteran is in receipt of a 10 
percent evaluation for impairment of function of the left 
shoulder under Code 5203.  Higher ratings under this code 
would require nonunion with loose movement or dislocation of 
the clavicle, neither of which is shown.

The Board notes in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that for disabilities evaluated on the basis 
of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
These determinations were, if feasible, to be expressed in 
terms of the degree of additional range of motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.

In this case, VA's efforts to obtain examinations that fully 
consider functional impairment have been thwarted by the 
veteran's repeated failure to appear for examinations 
scheduled on 4 different occasions in the past several years.  
Accordingly, the Board is forced to evaluate the disability 
on the basis of the record as it currently exists.  That 
record simply does not show findings which would indicate the 
presence of such symptomatology as to warrant the assignment 
of a disability rating in excess of 10 percent under any of 
the codes pertaining to impairment of the minor upper 
extremity.  Therefore, the Board finds the preponderance of 
the evidence is against the assignment of a disability rating 
greater than 10 percent for the veteran's left shoulder 
disability.



						ORDER

Service connection for headaches is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the left clavicle is denied.


                     
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

